The Attorney              General of Texas
                        August    20,   1980



Honorable Tim Curry                     . Opinion No.    MW-222
Criminal District Attorney
Tarrant County Courthouse                 Re: Authority of a justice of the
Fort Worth, Texas ‘r6102                  peace to collect restitution on dis-
                                          honored checks

Dear Mr. Curry:

       You have requested our opinion as to whether a justice of the peace is
authorized to collect restitution on behalf of the holder of a dishonored
check. You have not inquired about, and we do not address, the collection
by or on behalf of the office of district attorney pursuant to article 53.08 of
the Code of Criminal Procedure.    Article 6252-24, V.T.C.S., formerly article
380a of the old Penal Code, provides, in pertinent part:

                Any Justice of the Peace, sheriff, constable or
           other peace officer in this State, who shall receive
           for collection or undertake the collection of any
           claim for debt for others except%nder and by virtue
           of the processes of law prescribing-the duties df such
           officers, or who shall receive compensation therefor
           except as prescribed by law, shall be guilty of a
           misdemeanor. . . .

     In Attorney General Opinion C-!90 (1963), this office said that a sheriff
was prohibited from collecting restitution on dishonored checks:

           Article 380a not only prohibits the collection of
           claims for debts for compensation        but also the
           collection of claims of debts for others except under
           and by virtue of the processes of law prescribing the
           duties of such officers.   No bactment    exists which
           prescribes as one of the &ties of a sheriff, the
           collecting of such claims for ~debts.

      A violation occurs under article 6252-24 unless the justicr of the peace
is authorized by some other statute to act as a debt collector for private
indivuduals. As loi,g ago as 1914, a court held thut there is no statute:

           which makes it the duty of a justice of the peace to
           act as a private collector of claims.
 Honorable Tim Curry - Page Two        (Mw-222)




  Bray-Robinson’Curry     Woolen Mills v. W. F. Walker J( Son, 165 S.W. 107, 110(Tex. Civ.
  App. - Texarkana 1914, no writ). See also Polk v. Peterson, 93 S.W. 504 (Tex. Civ.
  App. 1906, writ dism’d ).                                      ay which would bring a
  justice’s efforts to collect restitution under the “processes of law” necessary to avoid
  the prohibition of article 6252-24. We conclude therefore that a justice of the peace
  is not authorized to collect restitution on behalf of the holder of a dishonored check.
  See Code Grim. Proc. art. 53.08; Attorney General Opinion MW-188 (1980).

                                      SUMMARY

                  A justice  of the peace is not authorized         to collect
             restitution on behalf of the holder of a dishonored check.

                                            lwv.z*

                                                  MARK        WHITE
                                                  Attorney   General of Texas

‘JOHN W. FAINTER. JR.
  First Assistant Attorney General

 Prepared by Rick Gilpin
 Assistant Attorney General

 APPROVED:
 OPINION COMMlTTEE

 C. Robert Heath, Chairman
 Jim Allison
 Jon Bible
 Walter Davis
 Susan Garrison,
 Rick Gllpin
 Bruce Youngblood




                                       P.   709